—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about April 10, 1997, which, inter alia, granted defendants’ motion, made at the *223close of plaintiffs case, to dismiss the complaint pursuant to CPLR 4401, unanimously affirmed, without costs.
In this action for medical malpractice, the court properly dismissed the complaint at the close of plaintiffs case, since there was no rational basis upon which the jury could have found in favor of plaintiff (see, Storniolo v Bauer, 176 AD2d 550, lv denied 79 NY2d 752). The testimony adduced at trial, including that of plaintiffs medical expert, failed to show either that defendants’ treatment of plaintiff deviated from accepted medical practice or that any such departure on the part of defendants was a substantial factor in causing the decedent’s pain and suffering or subsequent death (see, Mortensen v Memorial Hosp., 105 AD2d 151). Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.